J-S07004-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    RANDY FLYNN ANDERSON                       :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                       Appellant               :
                                               :
                                               :
                v.                             :
                                               :
                                               :
    COMMONWEALTH OF                            :   No. 707 WDA 2021
    PENNSYLVANIA, GREENE COUNTY                :
    DISTRICT ATTORNEY'S OFFICE OF              :
    THE COUNTY OF GREENE,                      :
    PENNSYLVANIA, D.B. OBERLANDER,             :
    SUPERINTENDENT, SCI FOREST                 :

                  Appeal from the Order Entered April 22, 2021
     In the Court of Common Pleas of Greene County Civil Division at No(s):
                                 139 A.D. 2021

BEFORE:      OLSON, J., SULLIVAN, J., and PELLEGRINI, J.*

MEMORANDUM BY OLSON, J.:                            FILED: March 29, 2022

        Appellant, Randy Flynn Anderson, appeals from the order entered April

22, 2021, which dismissed his petition for relief filed under the Post-Conviction

Relief Act (“PCRA”), 42 Pa.C.S.A. §§ 9541-9546.1 We affirm.

        We briefly summarize the facts and procedural history of this case.

Appellant is currently incarcerated following a March 10, 2015 negotiated

guilty plea.      See Commonwealth v. Anderson, 2017 WL 2200742


____________________________________________


*   Retired Senior Judge assigned to the Superior Court.

1 As explained more thoroughly below, Appellant filed his petition as a writ of
habeas corpus, which the trial court erroneously treated as a civil pleading
rather than a PCRA petition.
J-S07004-22


(Pa. Super. 2017) (unpublished memorandum). On March 4, 2021, Appellant

sent a filing entitled “petition for writ of habeas corpus and redress of

grievance” to the Court of Common Pleas of Greene County (hereinafter

“March 4 petition”).      The trial court treated the petition as a civil matter,

entered it on the civil docket at 139 A.D. 2021, and thereafter dismissed the

petition because (1) Appellant failed to either remit payment or request

permission to proceed in forma pauperis (“IFP”), and (2) Appellant’s

“sovereign citizen” claim was frivolous.2 See Trial Court Order, 3/23/21.

       Thereafter, on April 5, 2021, Appellant sent another filing, entitled

“amended petition for writ of habeas corpus and redress of grievance,” to the

Court of Common Pleas (hereinafter “April 5 petition”). It appears that the

trial court filed this second petition, virtually identical to the first, at

Appellant’s criminal docket, CP-30-CR-0191-2014. By order entered on April

22, 2021, the trial court acknowledged the relation between Appellant’s filings


____________________________________________


2 Within his petition, Appellant argues that he is “Randy Flynn Anderson,” a
divine, living, flesh and blood human being, who is separate and apart from
the “straw man” and “corporate entity,” “RANDY FLYNN ANDERSON”
(specifically written in capital letters). March 4 Petition, 3/4/21, at 2. By this
distinction, he alleges that only the “straw man” is subject to and charged
under the criminal laws of Pennsylvania; thus he, as the flesh and blood
human being, must be released from incarceration and awarded monetary
damages. Id. at 2-4. Such claims, whether the individual identifies as a
“sovereign citizen” or a “flesh-and-blood human being,” have been rejected
as frivolous challenges to the jurisdiction of the courts. United States v.
Benabe, 654 F.3d 753, 767 (7th Cir. 2011); see also Commonwealth v.
McGarry, 172 A.3d 60, 65-66 (Pa. Super. 2017).



                                           -2-
J-S07004-22


at the criminal and civil dockets, but dismissed Appellant’s April 5 petition as

frivolous. See Trial Court Order, 4/22/21, at 3. The trial court directed that

copies of Appellant’s April 5 petition and the trial court’s April 22, 2021 order

be entered on Appellant’s civil docket. Id. This appeal followed.3, 4

       Preliminarily, we must determine the proper treatment of Appellant’s

petitions. The law is clear: the PCRA is intended to be “the sole means of

achieving collateral relief” for those “serving illegal sentences” and subsumes

the writ of habeas corpus. 42 Pa.C.S.A. § 9542. Where the issues raised are

cognizable under the PCRA, they must be raised in a timely PCRA petition.

See, e.g., Commonwealth v. Taylor, 65 A.3d 462, 465-466 (Pa. Super.

2013). Consequently, the trial court erred as a matter of law in addressing,

as a civil matter, Appellant’s claim that the trial court lacked jurisdiction in

2015 to accept his guilty plea and sentence him to incarceration.               See

Commonwealth v. Stout, 978 A.2d 984, 987 (Pa. Super. 2009) (allegation

that    court    lacked      jurisdiction      is   cognizable   under   the   PCRA,

____________________________________________


3Because the trial court entered the April 22, 2021 order on Appellant’s civil
docket, we conclude that Appellant filed a timely notice of appeal from the
April 22, 2021 order. Both Appellant and the trial court complied with
Pa.R.A.P. 1925. The trial court relied on its March 23, 2021 and April 22, 2021
orders as its reasoning. See Trial Court Opinion, 7/6/21.

4  In a letter dated November 23, 2021, Appellee Superintendent D.B.
Oberlander declined to file a response because the matter was dismissed as
frivolous. Appellee Marjorie Fox, in her official capacity as the former Greene
County District Attorney, filed a late brief on February 20, 2022.




                                            -3-
J-S07004-22


§ 9543(a)(2)(viii)). Instead, the trial court was required to treat Appellant’s

claim as a PCRA petition under his criminal docket and determine whether it

had jurisdiction to address the merits of his claim under the PCRA.

Commonwealth v. Moore, 247 A.3d 990, 998 (Pa. 2021).

       Treating Appellant’s March 4, 2021 petition as a PCRA petition,

Appellant’s submission was patently untimely as it was filed more than one

year after his judgment of sentence became final on June 19, 2017.5

Therefore, Appellant was required to plead and prove, by a preponderance of

the evidence, one of the three statutory exceptions to the PCRA jurisdictional

time-bar, as set forth in 42 Pa.C.S.A. § 9545(b)(1). Appellant did not assert

a timeliness exception, and based on our review, his claim does not appear to

fall within one. Thus, neither the trial court nor this Court has jurisdiction to

address the merits of his claim.6,7

____________________________________________


5Appellant’s judgment of sentence was affirmed by this Court on May 19,
2017. See Anderson, supra. Appellant did not seek discretionary review
with our Supreme Court; thus, his judgment of sentence became final on June
19, 2017. See 42 Pa.C.S.A. § 9545(b)(3).

6 Even if we did not dismiss Appellant’s claim as an untimely PCRA petition,
we would nevertheless agree with the trial court that Appellant’s claims are
frivolous and dismiss his appeal on that basis. See Benabe, supra,
McGarry, supra.

7 Appellant filed an application for relief on January 10, 2022, which this Court
denied without prejudice “for Appellant to clarify what relief he is requesting
from this Court.” See Per Curiam Order, 1/13/22. Appellant filed a second
application for relief, asserting that Appellees implicitly agreed and stipulated
to his damages by failing to “respond point for point” to his appellate claim.



                                           -4-
J-S07004-22


       Order affirmed. Application for relief denied.




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 3/29/2022




____________________________________________


See Application for Relief, 2/7/22, at 2. Appellant again fails to clarify what
relief he is requesting from this Court. Moreover, the consequence for failure
to file an appellee brief is not default, but rather, denial of the opportunity to
be heard at oral argument. See Pa.R.A.P. 2188 (“If an appellee fails to file
his brief within the time prescribed by these rules, or within the time as
extended, he will not be heard at oral argument except by permission of the
court.”) Accordingly, we deny Appellant’s second application for relief filed on
February 7, 2022.

                                           -5-